This is the second appeal of this cause, the former appeal being found in 132 S.W.2d 863, 137 Tex.Crim. Rep., to which opinion we refer for a statement of the facts.
In this instance the jury, upon a conviction for receiving and concealing stolen property, awarded appellant a penalty of three and one-half years in the penitentiary. *Page 575 
The facts herein are substantially the same as proven in the former trial, and which we therein held to be sufficient, and we are of the same opinion as to their sufficiency, and therefore overrule the bill of exceptions relative to the trial court's refusal to give an instructed verdict.
The testimony of the accomplice was that appellant had some kind of an agreement with certain persons that they were to do some kind of stealing, and he would purchase from them the fruits of their crime; that they did such, and he purchased from them two typewriters, an adding machine and a calculator. True it is, the only one of these two witnesses who testified was an accomplice, and was charged to be such by the court, and his testimony of a necessity demanded corroboration, as does all accomplice testimony, but such corroboration need only tend to connect appellant with such offense, and should not of a necessity in itself be sufficient to uphold a conviction. If such latter proposition were true there would be no use whatever for accomplice testimony, there being enough without the same to insure a conviction.
The accomplice witness placed, among other things, a long carriage Underwood typewriter in the office of appellant, and stated that such was part of the stolen property; a further witness, upon whom there was no taint of accompliceship, testified that he frequently used such typewriter while same was in appellant's office, and the true owner of such typewriter identified the same as having been stolen from his possession at the time testified to by the accomplice. This typewriter, together with a Monroe calculator, was found in the possession of Mr. Searle, who testified that both such machines were given to him by appellant. As suggested in our former opinion herein, the trial court in this case submitted to the jury the question of the accompliceship of Mr. Searle, and told them that if they found him to be such an accomplice, then there was a necessity that his testimony should be corroborated, and that one accomplice could not corroborate another, etc.
We are again in accord with the line of cases which hold that the unexplained possession of recently stolen property, although sufficient to establish the guilt of the theft, is not sufficient standing alone to establish the guilt of knowingly receiving and concealing the same. We do not agree with the application of such doctrine in the instant case. We have the testimony of the accomplice which goes much further and shows, upon the part of appellant, knowledge of the acquisition *Page 576 
of such property by means of theft, as well as the possession thereof by appellant. The uncorroborated testimony of the accomplice would not be sufficient to authorize a conviction, nor would the unexplained possession of recently stolen property alone be thus sufficient; but that does not mean that these two propositions should be discarded because of the insufficiency of either to measure up to the standard demanded by law. They can both be used as some component parts of the whole that go to make up the conclusion that is evidenced by the verdict of the jury.
We do not think it was demanded that the jury should have been instructed that it was necessary for them to find that all the articles charged to have been received by appellant in the indictment were actually received by him before they could convict him.
It is insisted that since the State charged in the indictment that appellant received and concealed two typewriters and a calculator, and an adding machine, all of the total value of $400.00, and that there were only one typewriter and the calculator found in Searle's possession, then that the State wholly failed to prove all the allegations laid in the indictment, and an instructed verdict should have been given. Appellant may have overlooked the testimony of the alleged taker of the stolen goods who testified that all of such alleged articles were sold to appellant for $10.00 each, $30.00 paid at the time of delivery, and $10.00 to be paid later. We observe as corroborative of this accomplice the testimony of Mr. Searle, and also that of the witness who used this identical typewriter in appellant's office, as well as a further witness who testified to appellant moving the long carriage typewriter at a time when appellant was changing his office, thus showing him in manual possession of the typewriter alleged to have been stolen.
We do not think it was incumbent on the State to show the receipt and concealment of all the alleged stolen articles by other testimony than that of the accomplice, there being other testimony than that of the accomplice showing the receipt of two of said machines, which the witness Atchison said were of the market value of $130.00, thus evidencing proof on the part of the State of a felony.
We think the case of Kluting v. State, 232 S.W. 305, authority for the proposition that if a sufficient amount of *Page 577 
property in value is proven to have been received by the accused to make same a felony, the part alleged above the proven amount becomes immaterial. We quote therefrom:
"(Appellant contends) that there was a fatal variance between the quantity and description of the property in the indictment, and that shown by the proof * * * The officers who arrested appellant testified that the saw Qualls deliver the cases of hosiery to him, and that same were taken from his possession, which is corroboration, and the proof showed the identification of a sufficient amount of the property alleged to have been taken to make same a felony."
In writing hereon as requested, we have endeavored to follow appellant's brief rather than the bills of exceptions in the record, and it follows from what we have said that we find no error in the record, and the judgment is therefore affirmed.
                    ON MOTION FOR REHEARING.